Exhibit 10.6




STOCK PURCHASE AGREEMENT
BY AND BETWEEN
REGENERON PHARMACEUTICALS, INC.
AND
ALNYLAM PHARMACEUTICALS, INC.


DATED AS OF APRIL 8, 2019








    
ACTIVE/97613778.14

--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.
Definitions
 
1.1
Defined Terms
 
1.2
Additional Defined Terms
2.
Purchase and Sale of Common Stock or Preferred Stock
3.
Closing Date; Deliveries
 
3.1
Closing Date
 
3.2
Deliveries
4.
Representations and Warranties of the Company
 
4.1
Organization, Good Standing and Qualification
 
4.2
Capitalization and Voting Rights
 
4.3
Subsidiaries
 
4.4
Authorization
 
4.5
No Defaults
 
4.6
No Conflicts
 
4.7
No Governmental Authority or Third-Party Consents
 
4.8
Valid Issuance of Shares
 
4.9
Litigation
 
4.10
Licenses and Other Rights; Compliance with Laws
 
4.11
Company SEC Documents; Financial Statements; Nasdaq Stock Market
 
4.12
Absence of Certain Changes
 
4.13
Internal Controls; Disclosure Controls and Procedures
 
4.14
Intellectual Property
 
4.15
Offering
 
4.16
No Integration
 
4.17
Brokers’ or Finders’ Fees
 
4.18
Not Investment Company
 
4.19
Insurance
 
4.20
No General Solicitation
 
4.21
Foreign Corrupt Practices
 
4.22
Regulation M Compliance
 
4.23
Office of Foreign Assets Control
 
4.24
U.S. Real Property Holding Corporation
5.
Representations and Warranties of the Investor
 
5.1
Organization; Good Standing
 
5.2
Authorization
 
5.3
No Conflicts
 
5.4
No Governmental Authority or Third-Party Consents
 
5.5
Purchase Entirely for Own Account
 
5.6
Disclosure of Information
 
5.7
Investment Experience and Accredited Investor Status
 
5.8
Acquiring Person
 
5.9
Restricted Securities
 
5.10
Legends



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
5.11
Financial Assurances
6.
Investor’s Conditions to Closing
 
6.1
Representations and Warranties
 
6.2
Covenants
 
6.3
Investor Agreement
 
6.4
Collaboration Agreement
 
6.5
No Material Adverse Effect
 
6.6
Restated Certificate or Certificate of Designations
7.
Company’s Conditions to Closing
 
7.1
Representations and Warranties
 
7.2
Covenants
 
7.3
Investor Agreement
 
7.4
Collaboration Agreement
8.
Mutual Conditions to Closing
 
8.1
HSR Act and Other Qualifications
 
8.2
Injunctions
 
8.3
Absence of Litigation
 
8.4
No Prohibition; Market Listing
9.
Termination
 
9.1
Ability to Terminate
 
9.2
Effect of Termination
10.
Additional Covenants and Agreements
 
10.1
Market Listing
 
10.2
Notification under the HSR Act
 
10.3
Assistance and Cooperation
 
10.4
Effect of Waiver of Condition to Closing
 
10.5
Nasdaq Matters
 
10.6
Integration
 
10.7
Blue Sky Filings
 
10.8
Legend Removal
 
10.9
Annual Meeting
11.
Miscellaneous
 
11.1
Governing Law; Submission to Jurisdiction
 
11.2
Waiver
 
11.3
Notices
 
11.4
Entire Agreement
 
11.5
Amendments
 
11.6
Headings; Nouns and Pronouns; Section References
 
11.7
Severability
 
11.8
Assignment
 
11.9
Successors and Assigns
 
11.10
Counterparts
 
11.11
Third Party Beneficiaries



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


 
11.12
No Strict Construction
 
11.13
Survival of Warranties
 
11.14
Remedies
 
11.15
Expenses







Exhibit A – Form of Certificate of Designations
Exhibit B - Notices



 
iii
 




--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 8, 2019, by
and between Regeneron Pharmaceuticals, Inc. (the “Investor”), a New York
corporation with its principal place of business at 777 Old Saw Mill River Road,
Tarrytown, New York 10591, and Alnylam Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation with its principal place of business at 300 Third Street,
Cambridge, Massachusetts 02142.
WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.01 per share, of the Company (the “Common Stock”),
or, if Shareholder Approval is not obtained prior to the date that the
conditions to Closing set forth in Section 6, Section 7, and Section 8 have been
satisfied or waived as provided therein, certain shares of Series A Redeemable
Convertible Preferred Stock, par value $0.01 per share, of the Company (the
“Preferred Stock”), having the preferences, rights and limitations set forth in
the form of Certificate of Designations attached hereto as Exhibit A (the
“Certificate of Designations”).
NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:
1.    Definitions.
1.1    Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings specified therefor below:
“Affiliate” shall mean, with respect to any Person, another Person which
Controls, is Controlled by or is under common Control with such Person. For the
purposes of this Agreement, in no event shall the Investor or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
shall the Company or any of its Affiliates be deemed Affiliates of the Investor
or any of its Affiliates.
“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.
“Business Day” shall mean a day on which commercial banking institutions in New
York, New York are open for business.
“Collaboration Agreement” shall mean the Master Agreement by and between the
Investor and the Company, dated as of April 8, 2019.
“Control” (including the terms “Controlled by” or “under common Control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to Control another Person
if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the





--------------------------------------------------------------------------------




right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.
“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person Controlled by such Person.
“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”
“Governmental Authority” shall mean any court, agency, authority, department or
other instrumentality of any government or country or of any national, federal,
state, provincial, regional, county, city or other political subdivision of any
such government or country or any supranational organization of which any such
country is a member.
“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.
“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.
“Investor Agreement” shall mean the Investor Agreement by and between the
Investor and the Company, dated as of April 8, 2019.
“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.
“Lien” shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
(i) a material adverse effect on the business, financial condition, assets,
results of operations or prospects of the Company and its subsidiaries, taken as
a whole, or (ii) a material adverse effect on the Company’s ability to perform
its obligations, or consummate the Transaction, in accordance with the terms of
this Agreement, except in the case of (i) or (ii) to the extent that any such
Effect results from or arises out of: (A) changes in conditions in the United
States or global economy or capital or financial markets generally, including
changes in interest or exchange rates, (B) changes in general legal, regulatory,
political, economic or business conditions or changes in generally accepted
accounting principles in the United States or interpretations thereof that, in
each case, generally affect the biotechnology or biopharmaceutical industries,
(C) the announcement of this Agreement or the Collaboration Agreement or the
identity of the Investor, (D) any change in the trading prices or trading volume
of the Common Stock (it being understood that the facts giving rise to or
contributing to any such change may be deemed to constitute, or be taken into
account when determining whether there has been or will be, a Material Adverse
Effect, except to the extent any of such facts is an Effect referred in clauses
(A)


    
 
2
 




--------------------------------------------------------------------------------




through (I) of this definition), (E) acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism, (F)
earthquakes, hurricanes, floods or other natural disasters, (G) any action taken
by the Company contemplated by this Agreement or in accordance with the
Collaboration Agreement or with the Investor’s written consent, (H) any breach,
violation or non-performance by the Investor or any of its Controlled Affiliates
under the Collaboration Agreement, or (I) shareholder litigation arising out of
or in connection with the execution, delivery or performance of the Transaction
Agreements; provided, that, with respect to clauses (A), (B), (E) and (F), such
Effect does not have a materially disproportionate and adverse effect on the
Company relative to other companies in the biotechnology or biopharmaceutical
industries.
“Organizational Documents” shall mean (i) the Restated Certificate of
Incorporation of the Company dated as of June 3, 2004, as amended through the
date of this Agreement and (ii) the Amended and Restated Bylaws of the Company,
as amended through the date of this Agreement.
“Per Share Purchase Price” shall mean (i) if Common Stock is issued and sold
hereunder, $90.00, or (ii) if Preferred Stock is issued and sold hereunder,
$270.00.
“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.
“Shareholder Approval” shall mean the approval of the Company’s shareholders to
amend the Company’s Restated Certificate of Incorporation to increase the number
of authorized shares of Common Stock by at least the number of shares of Common
Stock equal to the number of shares of Common Stock issuable hereunder.
“Termination Date” shall mean September 30, 2019.
“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the Company.
“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.
“Transaction Agreements” shall mean this Agreement, the Investor Agreement and
the Collaboration Agreement.
1.2    Additional Defined Terms. In addition to the terms defined in
Section 1.1, the following terms shall have the respective meanings assigned
thereto in the sections indicated below:


    
 
3
 




--------------------------------------------------------------------------------




Defined Term
Section
Aggregate Purchase Price
Section 2
Certificate of Designations
Preamble
Closing
Section 3.1
Closing Date
Section 3.1
Common Stock
Preamble
Company
Preamble
Company SEC Documents
Section 4.11(a)
DOJ
Section 10.2(a)
Exchange Act
Section 4.11(a)
FTC
Section 10.2(a)
HSR Act
Section 4.7
Investor
Preamble
LAS
Section 4.7
Modified Clause
Section 11.7
Permits
Section 4.10
Preferred Stock
Preamble
SEC
Section 4.7
Securities Act
Section 4.11(a)
Shares
Section 2
Subsidiaries
Section 4.3



2.    Purchase and Sale of Common Stock or Preferred Stock. Subject to the terms
and conditions of this Agreement, at the Closing, the Company shall issue and
sell to the Investor, free and clear of all liens, other than any liens arising
as a result of any action by the Investor, and the Investor shall purchase from
the Company, a number of shares of Common Stock, or, if Shareholder Approval is
not obtained prior to the date that the conditions to Closing set forth in
Section 6, Section 7, and Section 8 have been satisfied or waived as provided
therein, a number of shares of Preferred Stock (such shares of Common Stock or
Preferred Stock, as applicable, the “Shares”) equal to the amount obtained by
dividing the aggregate purchase price of


    
 
4
 




--------------------------------------------------------------------------------




$400,000,000.00 (the “Aggregate Purchase Price”) by the Per Share Purchase Price
rounded up to the nearest whole share. In the event of any stock dividend, stock
split, combination of shares, recapitalization or other similar change in the
capital structure of the Company after the date hereof and on or prior to the
Closing which affects or relates to the Common Stock, the number of Shares shall
be adjusted proportionately.


3.    Closing Date; Deliveries.
3.1    Closing Date. Subject to the satisfaction or waiver of all the conditions
to the Closing set forth in Sections 6, 7 and 8 hereof, the closing of the
purchase and sale of the Shares hereunder (the “Closing”) shall be held on the
third (3rd) Business Day after the satisfaction of the conditions to Closing set
forth in Sections 6, 7 and 8 (other than those conditions that by their nature
are to be satisfied at the Closing), at 10:00 a.m. Boston time, at the offices
of Goodwin Procter LLP, 100 Northern Avenue, Boston, Massachusetts 02210, or at
such other time, date and location as the parties may agree in writing;
provided, that in no event shall the Closing occur prior to the second Business
Day following the 2019 annual meeting of stockholders of the Company. The date
the Closing occurs is hereinafter referred to as the “Closing Date.”
3.2    Deliveries.
(a)    Deliveries by the Company. At the Closing, the Company shall instruct its
transfer agent to register the Shares in book-entry in the name of the Investor
and shall cause the transfer agent to deliver written confirmation of the
book-entry delivery of the Shares to the Investor. The Company shall also
deliver at the Closing: (i) a certificate in form and substance reasonably
satisfactory to the Investor and duly executed on behalf of the Company by an
authorized executive officer of the Company, certifying that the conditions to
Closing set forth in Sections 6 and 8.3(b) of this Agreement have been
fulfilled; (ii) a certificate of the secretary of the Company dated as of the
Closing Date certifying (A) that attached thereto is a true and complete copy of
the Amended and Restated Bylaws of the Company as in effect on the Closing Date;
(B) that attached thereto is a true and complete copy of all resolutions adopted
by the Board of Directors of the Company authorizing the execution, delivery and
performance of the Transaction Agreements and the Transaction and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby as of the Closing Date; and
(C) that attached thereto is a true and complete copy of the Company’s Restated
Certificate of Incorporation, including the Certificate of Designations, if
applicable, as in effect on the Closing Date; and (iii) a legal opinion of
Goodwin Proctor LLP, counsel to the Company, in form and substance reasonably
acceptable to the Investor.
(b)    Deliveries by the Investor. At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available United States funds to an account designated by the Company. The
Company shall notify the Investor in writing of the wiring instructions for such
account not less than five (5) Business Days before the Closing Date.


    
 
5
 




--------------------------------------------------------------------------------




4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:
4.1    Organization, Good Standing and Qualification.
(a)    Each of the Company and the Subsidiaries (as defined below) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with the requisite power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Each of the Company and the Subsidiaries has all requisite
corporate power and corporate authority to own, lease and operate its properties
and assets, to carry on its business as now conducted, and as proposed to be
conducted as described in the Company SEC Documents, and the Company has all
requisite corporate power to enter into the Transaction Agreements to issue and
sell the Shares and to perform its obligations under and to carry out the other
transactions contemplated by the Transaction Agreements.
(b)    Each of the Company and its Subsidiaries the qualified to transact
business and is in good standing in each jurisdiction in which the character of
the properties owned, leased or operated by the Company or Subsidiary, as
applicable, or the nature of the business conducted by the Company or
Subsidiary, as applicable, makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect.
4.2    Capitalization and Voting Rights.
(a)    The authorized capital of the Company as of the date hereof consists of:
(i) 125,000,000 shares of Common Stock of which, as of the date of this
Agreement, 106,437,145 shares are issued and outstanding and (ii) 5,000,000
shares of preferred stock, par value $0.01 per share, none of which are issued
and outstanding as of the date of this Agreement. All of the issued and
outstanding shares of Common Stock (A) have been duly authorized and validly
issued, (B) are fully paid and non-assessable and (C) were issued in compliance
with all applicable federal and state securities Laws.
(b)    All of the authorized shares of Common Stock are entitled to one (1) vote
per share.
(c)    Except as described or referred to in Section 4.2(a) above, as provided
in the Investor Agreement and as set forth in the Company SEC Documents, as of
the date hereof, there are not: (i) any outstanding equity securities, options,
warrants, rights (including conversion or preemptive rights) or other agreements
pursuant to which the Company is or may become obligated to issue, sell or
repurchase any shares of its capital stock or any other securities of the
Company or (ii) except as set forth in the Investor Agreement, any restrictions
on the transfer of capital stock of the Company other than pursuant to state and
federal securities Laws.
(d)    Except as provided in the Investor Agreement and as set forth in the
Company SEC Documents, the Company is not a party to or subject to any agreement
or


    
 
6
 




--------------------------------------------------------------------------------




understanding relating to the voting of shares of capital stock of the Company
or the giving of written consents by a stockholder or director of the Company.
(e)    Except as provided in the Investor Agreement and as set forth in the
Company’s filings with the SEC, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.
(f)    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.
4.3    Subsidiaries. The Company has disclosed all of its subsidiaries required
to be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to
its Annual Report on Form 10-K (the “Subsidiaries”). The Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
4.4    Authorization.
(a)    Subject to the Company’s receipt of the Shareholder Approval in the event
that Common Stock is issued and sold hereunder, all requisite corporate action
on the part of the Company, its directors and stockholders required by
applicable Law for the authorization, execution and delivery by the Company of
the Transaction Agreements and the performance of all obligations of the Company
hereunder and thereunder, including the authorization, issuance and delivery of
the Shares, has been taken;
(b)    Each of this Agreement and the Investor Agreement has been duly executed
and delivered by the Company, and upon the due execution and delivery thereof by
the Investor will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms (except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
application relating to or affecting enforcement of creditors’ rights and (ii)
rules of Law governing specific performance, injunctive relief or other
equitable remedies and limitations of public policy).
(c)    No stop order or suspension of trading of the Common Stock has been
imposed by Nasdaq, the SEC or any other Governmental Authority and remains in
effect.
4.5    No Defaults. The Company is not in default under or in violation of (a)
its Organizational Documents, (b) any provision of applicable Law or any ruling,
writ, injunction, order, Permit, judgment or decree of any Governmental
Authority or (c) any agreement, arrangement or instrument, whether written or
oral, by which the Company or any of its assets are bound, except, in the case
of subsections (b) and (c), as would not have a Material Adverse


    
 
7
 




--------------------------------------------------------------------------------




Effect. There exists no condition, event or act which after notice, lapse of
time, or both, would constitute a default or violation by the Company under any
of the foregoing, except, in the case of subsections (b) and (c), as would not
have a Material Adverse Effect.
4.6    No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Company do not and
shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound (c) violate or conflict with any of the
provisions of the Company’s Organizational Documents or (d) result in any
encumbrance upon any of the Shares, other than restrictions pursuant to the
Investor Agreement or securities Laws, or any of the properties or assets of the
Company or any Subsidiary, except, in the case of subsections (a) and (b), as
would not have a Material Adverse Effect.
4.7    No Governmental Authority or Third-Party Consents. No consent, approval,
authorization or other order of, or filing with, or notice to, any Governmental
Authority or other Third Party is required to be obtained or made by the Company
in connection with the authorization, execution and delivery by the Company of
any of the Transaction Agreements or with the authorization, issue and sale by
the Company of the Shares, except (i) such filings as may be required to be made
with the Securities and Exchange Commission (the “SEC”) and with any state blue
sky or securities regulatory authority, which filings shall be made in a timely
manner in accordance with all applicable Laws, (ii) as required pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and (iii) if required, with respect to the Shares, the filing with The Nasdaq
Stock Market LLC of, and the absence of unresolved issues with respect to, a
Notification Form: Listing of Additional Shares (the “LAS”).
4.8    Valid Issuance of Shares. When issued, sold and delivered at the Closing
in accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer, including preemptive
rights, rights of first refusal or other similar rights, other than as arising
pursuant to the Transaction Agreements, as a result of any action by the
Investor or under federal or state securities Laws.
4.9    Litigation. Except as set forth in the Company SEC Documents filed prior
to the date of this Agreement, there is no action, suit, proceeding or
investigation pending (of which the Company has received notice or otherwise has
knowledge) or, to the Company’s knowledge, threatened, against the Company or
which the Company intends to initiate which has had or is reasonably likely to
have a Material Adverse Effect.
4.10    Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance does not and would not have a Material


    
 
8
 




--------------------------------------------------------------------------------




Adverse Effect. The Company has not taken any action that would interfere with
the Company’s ability to renew all such Permit(s), except where the failure to
renew such Permit(s) would not have a Material Adverse Effect. The Company is
and has been in compliance with all Laws applicable to its business, properties
and assets, and to the products and services sold by it, except where the
failure to be in compliance does not and would not have a Material Adverse
Effect.
4.11    Company SEC Documents; Financial Statements; Nasdaq Stock Market.
(a)    Since December 31, 2016, the Company has timely filed all required
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated therein), and any required amendments to
any of the foregoing, with the SEC (the “Company SEC Documents”). As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(b)    The financial statements of the Company included in its Annual Report on
Form 10-K for the fiscal year ended December 31, 2018 and in its quarterly
reports on Form 10-Q for the quarterly periods ended September 30, 2018, June
30, 2018, and March 31, 2018 comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended. Except (i) as set forth in the Company SEC Documents
or (ii) for liabilities incurred in the ordinary course of business subsequent
to the date of the most recent balance sheet contained in the Company SEC
Documents, the Company has no liabilities, whether absolute or accrued,
contingent or otherwise, other than those that would not, individually or in the
aggregate, have a Material Adverse Effect.
(c)    As of the date of this Agreement, the Common Stock is listed on The
Nasdaq Global Select Market, and the Company has taken no action designed to, or
which is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from The
Nasdaq Global Select Market. As of the date of this Agreement, the Company has
not received any notification that, and has no knowledge that, the SEC or The
Nasdaq Stock Market LLC is contemplating terminating such listing or
registration.


    
 
9
 




--------------------------------------------------------------------------------




4.12    Absence of Certain Changes. Except as disclosed in the Company SEC
Documents, since December 31, 2018, there has not occurred any event that has
caused or would reasonably be expected to cause a Material Adverse Effect.
4.13    Internal Controls; Disclosure Controls and Procedures. The Company
maintains internal control over financial reporting as defined in Rule 13a-15(f)
under the Exchange Act. The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
required in order for the Principal Executive Officer and Principal Financial
Officer of the Company to engage in the review and evaluation process mandated
by the Exchange Act, and is in compliance with such disclosure controls and
procedures in all material respects. Each of the Principal Executive Officer and
the Principal Financial Officer of the Company (or each former Principal
Executive Officer of the Company and each former Principal Financial Officer of
the Company, as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act of 2002 with respect to all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC.
4.14    Intellectual Property. The Intellectual Property that is owned by the
Company is owned free from any liens or restrictions, and all of the Company’s
material Intellectual Property Licenses are in full force and effect in
accordance with their terms and are free of any liens or restrictions except (a)
where the failure to be free from such liens or restrictions would not have a
Material Adverse Effect or (b) as set forth in any such Intellectual Property
License. Except as set forth in the Company SEC Documents, there is no legal
claim or demand of any Person pertaining to, or any proceeding which is pending
(of which the Company has received notice or otherwise has knowledge) or, to the
knowledge of the Company, threatened, (i) challenging the right of the Company
in respect of any Company Intellectual Property, or (ii) that claims that any
default exists under any Intellectual Property License, except, in the case of
(i) and (ii) above, where any such claim, demand or proceeding would not have a
Material Adverse Effect.
4.15    Offering. Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance of
the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements. Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.
4.16    No Integration. The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.
4.17    Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the transactions contemplated by the Transaction
Agreements.


    
 
10
 




--------------------------------------------------------------------------------




4.18    Not Investment Company. The Company is not, and immediately after
receipt of the Aggregate Purchase Price will not be, an “investment company” as
defined in the Investment Company Act of 1940, as amended.
4.19    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged and for an
enterprise at a substantially similar stage of lifecycle as the Company,
including, but not limited to, directors and officers insurance coverage. To the
Company’s knowledge, it will be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.
4.20    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has not, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) in a
manner or under any circumstances that would require the registration of the
Shares under the Securities Act (including, without limitation, by virtue of the
integration of the offering of the Shares with any prior offering of Company
shares).
4.21    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of Law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.
4.22    Regulation M Compliance. The Company has not taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares.
4.23    Office of Foreign Assets Control. Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.
4.24    U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.
5.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company, that:


    
 
11
 




--------------------------------------------------------------------------------




5.1    Organization; Good Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York. The Investor has or will have all requisite power and authority to
enter into the Transaction Agreements, to purchase the Shares and to perform its
obligations under and to carry out the other transactions contemplated by the
Transaction Agreements.
5.2    Authorization. All requisite action on the part of the Investor and its
directors and stockholders, required by applicable Law for the authorization,
execution and delivery by the Investor of the Transaction Agreements and the
performance of all of its obligations thereunder, including the subscription for
and purchase of the Shares, has been taken. Each of this Agreement and the
Investor Agreement has been duly executed and delivered by the Investor and upon
the due execution and delivery thereof by the Company, will constitute valid and
legally binding obligations of the Investor, enforceable against the Investor in
accordance with their respective terms (except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws of general application relating to or affecting enforcement of
creditors’ rights and (b) rules of Law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy).
5.3    No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Investor do not and
shall not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except as would not impair or adversely affect the ability of the
Investor to consummate the Transactions and perform its obligations under the
Transaction Agreements and except, in the case of subsections (a) and (b), as
would not have a Material Adverse Effect on the Investor.
5.4    No Governmental Authority or Third-Party Consents. No consent, approval,
authorization or other order of any Governmental Authority or other Third Party
is required to be obtained by the Investor in connection with the authorization,
execution and delivery of any of the Transaction Agreements or with the
subscription for and purchase of the Shares, except as required pursuant to the
HSR Act.
5.5    Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares. The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.


    
 
12
 




--------------------------------------------------------------------------------




5.6    Disclosure of Information. The Investor has received all the information
from the Company and its management that the Investor considers necessary or
appropriate for deciding whether to purchase the Shares hereunder. The Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its financial condition, results
of operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.
5.7    Investment Experience and Accredited Investor Status. The Investor is an
“accredited investor” (as defined in Regulation D under the Securities Act). The
Investor has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the Shares
to be purchased hereunder.
5.8    Acquiring Person. As of the date of this Agreement and immediately prior
to the Closing, neither the Investor nor any of its Controlled Affiliates
beneficially owns, or will beneficially own (as determined pursuant to Rule
13d-3 under the Exchange Act without regard for the number of days in which a
Person has the right to acquire such beneficial ownership), any securities of
the Company.
5.9    Restricted Securities. The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. The Investor represents that it is familiar with Rule 144 of the
Securities Act, as presently in effect.
5.10    Legends. The Investor understands that the Shares in book-entry form
shall be subject to the following legends:
(a)    “These securities have not been registered under the Securities Act of
1933. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to Alnylam Pharmaceuticals, Inc.) that such registration
is not required or unless sold pursuant to Rule 144 of the Securities Act.”; and
(b)    “The securities represented by this certificate are subject to and shall
be transferable only upon the terms and conditions of an Investor Agreement by
and between Alnylam Pharmaceuticals, Inc. and Regeneron Pharmaceuticals, Inc., a
copy of which is on file with the Secretary of Alnylam Pharmaceuticals, Inc.”
5.11    Financial Assurances. As of the date hereof and as of the Closing Date,
the Investor has and will have access to cash in an amount sufficient to pay to
the Company the Aggregate Purchase Price.


    
 
13
 




--------------------------------------------------------------------------------




6.    Investor’s Conditions to Closing. The Investor’s obligation to purchase
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):
6.1    Representations and Warranties. The representations and warranties made
by the Company in Section 4 hereof shall be true and correct (i) as of the date
of this Agreement and (ii) as of the Closing Date as though made on and as of
the Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date; provided, however,
that for purposes of this Section 6.1, all such representations and warranties
of the Company (other than Sections 4.1(a), 4.2, 4.3, 4.4, 4.8, 4.15, 4.16 and
4.20 of this Agreement) shall be deemed to be true and correct for purposes of
this Section 6.1 unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality” or “Material Adverse Effect” qualifiers set forth therein (other
than any reference to “material” in Sections 4.11(a) and 4.11(b)), individually
or in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; provided further, however, that the representations made by the
Company in Section 4.2(a) shall be updated by the Company and delivered to the
Investor prior to Closing such that the Section 4.2(a) shall be true and correct
as of the Closing Date as though made on and as of the Closing Date.
6.2    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
6.3    Investor Agreement. The Company shall have duly executed and delivered to
the Investor the Investor Agreement, and there shall have been no termination of
the Investor Agreement that, as of the Closing, is effective.
6.4    Collaboration Agreement. The Company shall have duly executed and
delivered to the Investor the Collaboration Agreement, and there shall have been
no termination of the Collaboration Agreement that, as of the Closing, is
effective.
6.5    No Material Adverse Effect. From and after the date of this Agreement
until the Closing Date, there shall have occurred no event that has caused or
would reasonably be expected to cause a Material Adverse Effect.
6.6    Restated Certificate or Certificate of Designations. If Shareholder
Approval is obtained prior to the date that the conditions to Closing set forth
in this Section 6, Section 7, and Section 8 have been satisfied or waived as
provided herein and therein, the Company shall have filed a Certificate of
Amendment to the Restated Certificate of Incorporation of the Company with the
Secretary of State of the State of Delaware prior to the Closing to increase the
number of authorized shares of Common Stock by at least the number of shares of
Common Stock equal to the number of Shares of Common Stock issuable hereunder,
which such Certificate of Amendment to the Restated Certificate of Incorporation
shall continue to be in full force and effect as of the Closing. If Shareholder
Approval is not obtained prior to the date that the conditions to Closing set
forth in this Section 6, Section 7, and Section 8 have


    
 
14
 




--------------------------------------------------------------------------------




been satisfied or waived as provided herein and therein, the Company shall have
filed the Certificate of Designations with the Secretary of State of the State
of Delaware prior to the Closing, which such Certificate of Designations shall
continue to be in full force and effect as of the Closing.
7.    Company’s Conditions to Closing. The Company’s obligation to issue and
sell the Shares at the Closing is subject to the fulfillment as of the Closing
of the following conditions (unless waived in writing by the Company):
7.1    Representations and Warranties. The representations and warranties made
by the Investor in Section 5 hereof shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date.
7.2    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.
7.3    Investor Agreement. The Investor shall have duly executed and delivered
to the Company the Investor Agreement, and there shall have been no termination
of the Investor Agreement that, as of the Closing, is effective.
7.4    Collaboration Agreement. The Investor shall have duly executed and
delivered to the Company the Collaboration Agreement, and there shall have been
no termination of the Collaboration Agreement that, as of the Closing, is
effective.
8.    Mutual Conditions to Closing. The obligations of the Investor and the
Company to consummate the Closing are subject to the fulfillment as of the
Closing Date of the following conditions:
8.1    HSR Act and Other Qualifications. The filings required under the HSR Act
in connection with the Transaction Agreements, as applicable, shall have been
made and the required waiting period shall have expired or been terminated as of
the Closing Date, and all other authorizations, consents, waivers, permits,
approvals, qualifications and registrations to be obtained or effected with any
Governmental Authority, including, without limitation, necessary blue sky
permits and qualifications required by any state for the offer and sale to the
Investor of the Shares, shall have been obtained and shall be in effect as of
the Closing Date.
8.2    Injunctions. There shall be no Law, injunction (whether temporary,
preliminary or permanent), judgment or ruling enacted, promulgated, issued,
entered, amended or enforced by any Governmental Authority in effect enjoining,
restraining, preventing or prohibiting the consummation of the transactions
contemplated by any Transaction Agreement or making the consummation of the
transactions contemplated by any Transaction Agreement illegal.


    
 
15
 




--------------------------------------------------------------------------------




8.3    Absence of Litigation. There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor that questions the validity of any
of the Transaction Agreements, the right of the Company or the Investor to enter
into any Transaction Agreement or to consummate the transactions contemplated
hereby or thereby or which, if determined adversely, would impose substantial
monetary damages on the Company or the Investor as a result of the consummation
of the transactions contemplated by any Transaction Agreement.
8.4    No Prohibition; Market Listing. (a) No provision of any applicable Law
and no judgment, injunction (preliminary or permanent), order or decree that
prohibits, makes illegal or enjoins the consummation of the Transaction shall be
in effect; and (b) the Common Stock shall be eligible for listing on The Nasdaq
Global Select Market.
9.    Termination.
9.1    Ability to Terminate. This Agreement may be terminated at any time prior
to the Closing by:
(a)    mutual written consent of the Company and the Investor;
(b)    either the Company or the Investor, upon written notice to the other, if
any of the mutual conditions to the Closing set forth in Section 8 shall have
become incapable of fulfillment by the Termination Date and shall not have been
waived in writing by the other party; provided, however, that the right to
terminate this Agreement under this Section 9.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure to consummate the transactions
contemplated hereby prior to the Termination Date;
(c)    the Investor, if (i) any of the representations and warranties of the
Company contained in Section 4 of this Agreement shall fail to be true and
correct, (ii) there shall be a breach by the Company of any covenant of the
Company in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Sections 6 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given by the Investor to the Company, or (iii) the Closing
Date shall not have occurred by the Termination Date; or
(d)    the Company, if (i) any of the representations and warranties of the
Investor contained in Section 5 of this Agreement shall fail to be true and
correct or (ii) there shall be a breach by the Investor of any covenant of the
Investor in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Section 7 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given the Company to the Investor.
9.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.13), and any definitions set forth
in this Agreement and used in


    
 
16
 




--------------------------------------------------------------------------------




such sections) shall forthwith become void and have no effect, without any
liability on the part of any party hereto or its Affiliates, and (b) all
filings, applications and other submissions made pursuant to this Agreement, to
the extent practicable, shall be withdrawn from the agency or other Person to
which they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 9.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.
10.    Additional Covenants and Agreements.
10.1    Market Listing. From the date hereof through the Closing Date, Company
shall use all reasonable efforts to (a) maintain the listing and trading of the
Common Stock on The Nasdaq Global Select Market and (b) effect the listing of
the Shares on The Nasdaq Global Select Market, including submitting the LAS to
The Nasdaq Stock Market LLC, if required.
10.2    Notification under the HSR Act.
(a)    Filing. The Investor and the Company shall use best efforts, as promptly
as practicable, but in no event later than seven (7) Business Days following the
execution and delivery of this Agreement, to file or cause to be filed with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”), the notification and report form required for
the transactions contemplated hereby and any supplemental information requested
in connection therewith pursuant to the HSR Act, which forms shall specifically
request early termination of the waiting period prescribed by the HSR Act.  Each
of the Investor and the Company shall furnish to each other’s counsel such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act.  Each of the Investor and the Company shall be responsible
for their own costs and expenses, and the Investor and the Company each shall
pay one-half of the filing fee required under the HSR Act.
(b)    Clearance. The Investor and the Company shall use reasonable best efforts
to promptly obtain clearance under the HSR Act for the consummation of this
Agreement.  The Investor and the Company each agree not to take any action that
will have the effect of delaying, impairing, or impeding, the early termination
or expiration of the applicable waiting period under the HSR Act for the
transactions contemplated by this Agreement.  The Investor and the Company
commit to instruct their respective counsel to cooperate with each other and use
reasonable best efforts to facilitate and expedite the identification and
resolution of any issues arising under the HSR Act and, consequently, the
expiration or termination of the applicable HSR Act waiting period at the
earliest practicable date.  Such reasonable best efforts and cooperation
include, but are not limited to, counsel’s undertaking (a) to promptly inform
the other party of any written or oral communication received from the DOJ or
the FTC; (b) to respond as promptly as practicable to any request from the DOJ
or FTC for information, documents or other materials in connection with a review
of the transactions contemplated by this Agreement; (c) to provide to the other
party, and permit the other party to review and comment in advance of
submission, all proposed correspondence, filings, and written communications to
the DOJ or FTC with respect to the transactions contemplated by this


    
 
17
 




--------------------------------------------------------------------------------




Agreement; and (d) not to participate in any substantive meeting or discussion
with the DOJ or the FTC in respect of an investigation or inquiry concerning the
transactions contemplated by this Agreement unless it consults with the other
party in advance and, except as prohibited by applicable law or the DOJ or the
FTC, gives the other party the opportunity to attend and participate therein. 
The parties will consider in good faith the views of one another, in connection
with any analyses, appearances, presentations, memoranda, briefs, arguments,
opinions, and proposals made or submitted by or on behalf of any party to the
DOJ or the FTC, except as may be prohibited by or restricted by law.
10.3    Assistance and Cooperation. Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to: (a)
cause the conditions precedent set forth in Sections 6, 7 and 8 to be satisfied
(including, in the case of the Company, promptly notifying the Investor of any
notice from the Nasdaq Stock Market LLC with respect to the LAS); (b) obtain all
necessary actions or non-actions, waivers, consents, approvals, orders and
authorizations from Governmental Authorities and make all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Authorities, if any); and (c) obtain all necessary
consents, approvals or waivers from Third Parties.
10.4    Effect of Waiver of Condition to Closing. In the event that, as of the
Closing, the Investor provides written notice to the Company of its waiver of
the condition regarding a Material Adverse Effect set forth in Section 6.5 of
this Agreement, the Investor shall be deemed to have waived any right of
recourse against the Company for, and agreed not to sue the Company in respect
of, any and all events or inaccuracies in any representations or warranties of
the Company (a) that, as of the Closing, have caused or would reasonably be
expected to cause such Material Adverse Effect and (b) of which the Investor had
notice in writing from the Company immediately prior to the Closing.
10.5    Nasdaq Matters. Prior to the Closing, the Company shall comply in all
material respects with all listing, reporting, filing, and other obligations
under the rules of Nasdaq.
10.6    Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the offer or sale of the
Shares to be issued to the Investor hereunder for purposes of the rules and
regulations of any of the following markets or exchanges on which the Common
Stock of the Company is listed or quoted for trading on the date in question:
the Pink OTC Markets, the OTC Bulletin Board, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, the NYSE American or the
New York Stock Exchange.
10.7    Blue Sky Filings. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the


    
 
18
 




--------------------------------------------------------------------------------




Shares for, sale to the Investor at the Closing under applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of such actions promptly upon request of the Investor.
10.8    Legend Removal. After the expiration of the Lock-up Term (as defined in
the Investor Agreement), the Company shall cause the legends set forth in
Section 5.10(a) and (b) to be removed from the Shares, no later than three (3)
Business Days from receipt of a request from the Investor pursuant to this
Section 10.8, if (i) the Shares have been resold under an effective registration
statement under the Securities Act, (ii) the Shares have been or will be
transferred in compliance with Rule 144 under the Securities Act, (iii) the
Shares are eligible for resale pursuant to Rule 144(b)(1)(i) under the
Securities Act without the requirement for the Company to be in compliance with
the current public information required under Rule 144 under the Securities Act
as to such Shares and without volume or manner-of-sale restrictions or (iv) the
Investor shall have provided the Company with an opinion of counsel, reasonably
satisfactory to the Company, stating that such securities may lawfully be
transferred without registration under the Securities Act (assuming for this
purpose that the Investor is not an affiliate of the Issuer).
10.9    Annual Meeting. The Company agrees to use its reasonable best efforts
to, at the next regularly scheduled annual meeting of stockholders of the
Company, which annual meeting shall in no event occur later than May 10, 2019,
obtain the Shareholder Approval. If the Shareholder Approval is not obtained at
the 2019 annual meeting of stockholders of the Company, the Company shall use
its commercially reasonable efforts to obtain the Shareholder Approval as soon
as practicable thereafter.
11.    Miscellaneous.
11.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 11.3 or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.
11.2    Waiver. Waiver by a party of a breach hereunder by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.


    
 
19
 




--------------------------------------------------------------------------------




No waiver shall be effective unless made in writing with specific reference to
the relevant provision(s) of this Agreement and signed by a duly authorized
representative of the party granting the waiver.
11.3    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by electronic mail, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid. Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one (1)
Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by electronic mail (if such transmission is made during regular
business hours of the recipient on a Business Day; or otherwise, on the next
Business Day following such transmission). Either party may change its address
by giving notice to the other party in the manner provided above.
11.4    Entire Agreement. This Agreement, the Collaboration Agreement and the
Investor Agreement contain the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto.
11.5    Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of the Investor and the Company.
11.6    Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
11.7    Severability. If, under applicable Laws, any provision hereof is invalid
or unenforceable, or otherwise directly or indirectly affects the validity of
any other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.


    
 
20
 




--------------------------------------------------------------------------------




11.8    Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either the Investor or the Company without (a) the
prior written consent of the Company in the case of any assignment by the
Investor or (b) the prior written consent of the Investor in the case of an
assignment by the Company.
11.9    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
11.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
11.11    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto, except with respect to a Permitted Transferee (as
defined in the Investor Agreement). No Third Party (other than a Permitted
Transferee) shall obtain any right under any provision of this Agreement or
shall by reason of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against any party hereto.
11.12    No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party.
11.13    Survival of Warranties. The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the Closing
for eighteen (18) months, except for (a) the representations and warranties set
forth in Sections 4.1, 4.2, 4.4, 4.5(a), 4.6(c), 4.8, 4.13, 4.14, 4.15, 4.16,
4.17, 5.1, 5.2, 5.5, 5.7, 5.8, 5.9 and 5.10, which shall survive the Closing and
(b) the representation and warranty of the Investor in Section 5.11, which shall
not survive the Closing. The parties hereby acknowledge and agree that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its Affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company or the
Investor as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation. Accordingly, if any party refuses or otherwise fails
to act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, then, in addition to any other remedy which may be available to
any damaged party at law or in equity, such damaged party will be entitled to
seek specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.
11.14    Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.


    
 
21
 




--------------------------------------------------------------------------------




11.15    Expenses. Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.
(Signature Page Follows)




    
 
22
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
REGENERON PHARMACEUTICALS, INC.




By:
/s/ Nouhad Husseini    

Name:
Nouhad Husseini

Title:
Vice President





Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------








ALNYLAM PHARMACEUTICALS, INC.




By:
/s/ John M. Maraganore, Ph.D.    

Name:
John M. Maraganore, Ph.D.

Title:
Chief Executive Officer







Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------





EXHIBIT A
FORM OF CERTIFICATE OF DESIGNATIONS




A-1

--------------------------------------------------------------------------------






ALNYLAM PHARMACEUTICALS, INC.
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,


RIGHTS AND LIMITATIONS


OF


SERIES A REDEEMABLE CONVERTIBLE PREFERRED STOCK
 
PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW


The undersigned, John Maraganore, does hereby certify that:
1.    He is the Chief Executive Officer of Alnylam Pharmaceuticals, Inc., a
Delaware corporation (the “Corporation”).
2.    The Corporation is authorized to issue Five Million shares of Preferred
Stock, $.01 par value, none of which have been issued.
3.    The following resolutions were duly adopted by the board of directors of
the Corporation (the “Board of Directors”):
WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as Preferred Stock, consisting of Five
Million shares, $.01 par value per share, issuable from time to time in one or
more series;
WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of Preferred Stock and
the number of shares constituting any series and the designation thereof, of any
of them; and
WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the Preferred Stock, which shall consist of up to one
million six hundred thousand (1,600,000) shares of the Preferred Stock which the
Corporation has the authority to issue, as follows:
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
TERMS OF PREFERRED STOCK
1.    Definitions. For purposes hereof, the following terms shall have the
following meanings:





--------------------------------------------------------------------------------





“Affiliate” has the meaning set forth in the Purchase Agreement.
“Business Day” means a day on which commercial banking institutions in New York,
New York are open for business.
“Charter Amendment” means the amendment of the Corporation’s Restated
Certificate of Incorporation, as amended, to increase the authorized number of
shares of Common Stock to not less than 175,000,000.
“Common Stock” means the Corporation’s common stock, par value $.01 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Stock Equivalents” means any securities of the Corporation which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
“Investor Agreement” means the Investor Agreement, dated as of April [•], 2019,
by and between the Corporation and the original holder of Series A Preferred
Stock, as amended, modified or supplemented from time to time in accordance with
its terms.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Purchase Agreement” means the Stock Purchase Agreement, dated as of April [•],
2019, by and between the Corporation and the original holder of Series A
Preferred Stock, as amended, modified or supplemented from time to time in
accordance with its terms.
“Stockholder Approval” means the approval of the Charter Amendment by the
requisite stockholders of the Corporation.
“Transaction Documents” means this Certificate of Designations, the Purchase
Agreement, and all exhibits and schedules hereto and thereto.
“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Corporation, and any successor transfer agent of the Corporation.
2.    Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as its Series A Redeemable Convertible Preferred Stock (the “Series A
Preferred Stock”), and the number of shares so designated shall be up to one
million six hundred thousand (1,600,000) (which shall not be subject to increase
without the written consent of all of the holders of the Series A Preferred
Stock (each, a “Holder” and collectively, the “Holders”)). Each share of Series
A Preferred Stock shall have a par value of $.01 per share and a stated value
equal to $3.00 (the “Stated Value”).


2



--------------------------------------------------------------------------------





3.    Dividends. Except for stock dividends or distributions for which
adjustments are to be made pursuant to Section 7, Holders shall be entitled to
receive, and the Corporation shall pay, dividends or distributions on shares of
Series A Preferred Stock equal (on an as-if-converted-to-Common Stock basis) to
and in the same form as dividends or distributions actually paid on shares of
the Common Stock when, as and if such dividends or distributions are paid on
shares of the Common Stock. No other dividends or distributions shall be paid on
shares of Series A Preferred Stock.
4.    Liquidation, Dissolution or Winding Up.
4.1    Preferential Payments to Holders of Series A Preferred Stock. In the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation (a “Liquidation”), the Holders shall be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
before any payment shall be made to the holders of Common Stock by reason of
their ownership thereof, an amount per share equal to such amount per share as
would have been payable had all shares of Series A Preferred Stock been
converted into Common Stock pursuant to Section 6 immediately prior to such
Liquidation. The Corporation will mail written notice of any such Liquidation,
not less than 30 days prior to the payment date stated therein, to each Holder.
If upon any such Liquidation, the assets of the Corporation available for
distribution to its stockholders shall be insufficient to pay the Holders the
full amount to which they shall be entitled under this Section 4.1, the Holders
shall share ratably in any distribution of the assets available for distribution
in proportion to the respective amounts which would otherwise be payable in
respect of the shares held by them upon such distribution if all amounts payable
on or with respect to such shares were paid in full. For the avoidance of doubt,
neither the sale, conveyance, exchange or transfer (for cash, shares of stock,
securities or other consideration) of all or substantially all of the property
or assets of the Corporation nor the consolidation or merger of the Corporation
with or into one or more other entities shall be deemed, in and of itself, to be
a Liquidation.
4.2    Payments to Holders of Common Stock. In the event of any Liquidation,
after the payment of all preferential amounts required to be paid to the Holders
pursuant to Section 4.1, the remaining assets of the Corporation available for
distribution to its stockholders shall be distributed among the holders of
shares of Common Stock, pro rata based on the number of shares held by each such
holder, subject to the terms of other series of preferred stock of the
Corporation, if any, outstanding as of such Liquidation.
5.    Voting. On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation
(or by written consent of stockholders in lieu of meeting), each Holder shall be
entitled to cast the number of votes equal to the number of whole shares of
Common Stock into which the shares of Series A Preferred Stock held by such
Holder are convertible as of the record date for determining stockholders
entitled to vote on such matter. Except as provided by law or by the provisions
of the Certificate of Incorporation, Holders shall vote together with the
holders of Common Stock as a single class.
6.    Conversion.
6.1    Mandatory, Automatic Conversion. Upon the filing and acceptance of the
Charter Amendment with the Secretary of State of the State of Delaware, each
share of Series


3



--------------------------------------------------------------------------------





A Preferred Stock shall automatically convert into that number of shares of
Common Stock determined by dividing the Stated Value of such share of Series A
Preferred Stock by the Conversion Price (such ratio, the “Conversion Ratio”).
Any conversion pursuant to this Section 6.1 shall occur automatically and
without any further action by the Holders and whether or not the certificates
representing such shares of Series A Preferred Stock are surrendered to the
Corporation or its Transfer Agent. Upon the occurrence of such automatic
conversion, the Corporation shall provide written notice to the Holders, and the
Holders shall, a reasonable time thereafter, surrender the certificates
representing such shares at the office of the Corporation or any Transfer Agent
for the Series A Preferred Stock. Thereupon, there shall be issued and delivered
to such Holder promptly at such office and in its name as shown on the
Corporation’s stock records, a certificate or certificates for the number of
shares of Common Stock into which the shares of Series A Preferred Stock
surrendered were convertible on the date on which such automatic conversion
occurred.  Notwithstanding anything to the contrary herein, any shares of Common
Stock issued upon conversion of Series A Preferred Stock will be in
uncertificated, book entry form as permitted by the bylaws of the Corporation
and Delaware law. Within a reasonable time after the issuance or transfer of
uncertificated shares, the Corporation shall, or shall cause the Transfer Agent
to, send to the registered owner thereof a notice of ownership of capital stock
of the Corporation containing the information required to be set forth or stated
on certificates pursuant to Delaware Law.
6.2    Conversion Price. The conversion price for the Series A Preferred Stock
(the “Conversion Price”) shall equal $1.00, subject to adjustment as provided in
Section 7.
6.3    Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Series A Preferred Stock. As
to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Corporation shall, at its election, either
pay a cash adjustment in respect of such final fraction in an amount equal to
such fraction multiplied by the Conversion Price or round up to the next whole
share.
6.4    Transfer Taxes and Expenses. The issuance of certificates for shares of
the Common Stock on conversion of Series A Preferred Stock shall be made without
charge to any Holder for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificates; provided that
the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holders of such
shares of Series A Preferred Stock and the Corporation shall not be required to
issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid.
6.5    Issuance Limitations. Notwithstanding anything herein to the contrary,
the Series A Preferred Stock may not be converted into any shares of Common
Stock unless the Corporation has obtained the Stockholder Approval.


4



--------------------------------------------------------------------------------





7.    Certain Adjustments.
7.1    Stock Dividends and Stock Splits. If the Corporation, at any time while
the Series A Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, Series A
Preferred Stock), (ii) subdivides outstanding shares of Common Stock into a
larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Corporation, then the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event, and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 7.1
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
7.2    Pro Rata Distributions. During such time as Series A Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of the Series A Preferred Stock,
then, in each such case, Holders shall be entitled to participate in such
Distribution to the same extent that such Holders would have participated
therein if such Holders had held the number of shares of Common Stock acquirable
upon complete conversion of Series A Preferred Stock immediately before the date
of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution.
7.3    Fundamental Transaction. If, at any time while Series A Preferred Stock
is outstanding, (i) the Corporation, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Corporation with
or into another Person (except any such merger or consolidation involving the
Corporation or a subsidiary in which the shares of capital stock of the
Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares of capital
stock that represent, immediately following such merger or consolidation, a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation; or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation), (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more


5



--------------------------------------------------------------------------------





related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Corporation, directly or indirectly, in
one or more related transactions consummates a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or Affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then upon the
consummation of such Fundamental Transaction each share of Series A Preferred
Stock shall be converted into the right to receive the amount and type of
consideration that would have been issuable had the conversion of the shares of
Series A Preferred Stock to Common Stock pursuant to Section 6 occurred
immediately prior to the consummation of such Fundamental Transaction (without
regard to any limitation in Section 6.5 on the conversion of Series A Preferred
Stock).
7.4    Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the number of shares of Common Stock
(excluding any treasury shares of the Corporation) issued and outstanding.
7.5    Notice to the Holders of Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any provision of this Section 7, the
Corporation shall promptly deliver to each Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.
8.    Redemption.
8.1    General. The Series A Preferred Stock may not be redeemed by the
Corporation pursuant to Section 8.3 until the expiration or termination of the
Lock-Up Term (as defined in the Investor Agreement) (the “Redemption Eligibility
Date”); provided, however, that upon a transfer by any Holder of shares of
Series A Preferred Stock to any party that is not an Affiliate of such Holder,
the Redemption Eligibility Date shall automatically become the four-year
anniversary of the Closing Date (as defined in the Purchase Agreement). After
the Redemption Eligibility Date, the Series A Preferred Stock shall be redeemed
by the Corporation upon the election of the Holders as provided in this Section
8.
8.2    Redemption at Election of the Holders. Unless prohibited by Delaware law
governing distributions to stockholders, on or after the Redemption Eligibility
Date, each share of Series A Preferred Stock shall be redeemed by the
Corporation at a price equal to the product of the Conversion Ratio multiplied
by the volume-weighted average price of the Common Stock for the fifteen trading
days prior to the date of the Redemption Request (the “Redemption Price”), such
redemption to be effected not more than one month after receipt by the
Corporation, at any time on or after the Redemption Eligibility Date, from the
Holders of all of the then outstanding shares of Series A Preferred Stock of
written notice requesting redemption of all shares of Series A Preferred Stock
(the “Redemption Request”).


6



--------------------------------------------------------------------------------





8.3    Redemption. The date on which the redemption is effected shall be
referred to as a “Redemption Date.” On the Redemption Date, the Corporation
shall redeem the number of outstanding shares of Series A Preferred Stock set
forth in the Redemption Request on a pro rata basis in accordance with the
number of shares of Series A Preferred Stock owned by each Holder thereof. After
receipt of the Redemption Request and prior to the Redemption Date, the
Corporation shall take all actions required or permitted under Delaware law to
permit the redemption and to make funds legally available for such redemption.
To the extent that the Corporation has insufficient funds to redeem all of the
shares of Series A Preferred Stock to be redeemed, the Corporation shall ratably
redeem the maximum number of shares that it may redeem consistent with such law,
and shall redeem the remaining shares as soon as reasonably practicable
following the date on which it may lawfully do so under such law. Following the
receipt of the Redemption Request, the Corporation shall not declare, pay or set
aside any dividends on shares of any other class or series of capital stock of
the Corporation prior to fully redeeming the number of outstanding shares of
Series A Preferred Stock set forth in the Redemption Request.
8.4    Surrender of Certificates; Payment. On or before the Redemption Date,
each Holder shall surrender the certificate or certificates representing the
shares of Series A Preferred Stock owned by each such Holder (or, if such
registered Holder alleges that such certificate has been lost, stolen or
destroyed, evidence of such loss, theft or destruction of such certificate
reasonably satisfactory to the Corporation) to the Corporation, in the manner
and at the place designated by the Corporation, and thereupon the Redemption
Price for such shares shall be payable to the order of the Person whose name
appears on such certificate or certificates as the owner thereof.
8.5    Rights Subsequent to Redemption. If on the applicable Redemption Date the
Redemption Price payable upon redemption of the shares of Series A Preferred
Stock to be redeemed on such Redemption Date is paid or tendered for payment or
deposited with an independent payment agent so as to be available therefor in a
timely manner, then notwithstanding that the certificates evidencing any of the
shares of Series A Preferred Stock so called for redemption shall not have been
surrendered, no dividends having a record date occurring after the Redemption
Date shall be paid in respect of such shares of Series A Preferred Stock and all
rights with respect to such shares shall forthwith after the Redemption Date
terminate, except only the right of the Holders to receive the Redemption Price
without interest upon surrender of their certificate or certificates therefor.
9.    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth in the Purchase Agreement or, if a Holder’s address is
not set forth in the Purchase Agreement, to the address of such Holder appearing
on the books of the Corporation, and shall be (a) delivered personally, (b) sent
by registered or certified mail, return receipt requested, postage prepaid, (c)
sent via a reputable nationwide overnight courier service or (d) sent by
electronic mail, with a confirmation copy to be sent by registered or certified
mail, return receipt requested, postage prepaid. Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, three (3) Business Days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) Business Day after it
is sent via a reputable nationwide overnight courier service or when transmitted
with electronic confirmation of receipt, if transmitted by electronic mail (if
such transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission).


7



--------------------------------------------------------------------------------





10.    Lost or Mutilated Series A Preferred Stock Certificate. If a Holder’s
Series A Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series A Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership hereof reasonably
satisfactory to the Corporation.
11.    Amendment. At any time any shares of Series A Preferred Stock are
outstanding, the Certificate of Incorporation and this Certificate of
Designations shall not be amended in any manner that would alter or change the
powers, preferences or special rights of the Series A Preferred Stock so as to
affect them adversely without the affirmative consent of the holders of a
majority of the outstanding shares of Series A Preferred Stock, consenting
separately as a class.
12.    Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designations shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designations or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designations on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designations on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.
13.    Status of Converted or Redeemed Series A Preferred Stock. Shares of
Series A Preferred Stock may only be issued pursuant to the Purchase Agreement.
If any shares of Series A Preferred Stock shall be converted, redeemed or
reacquired by the Corporation, such shares shall be deemed to be retired and
cancelled and shall resume the status of authorized but unissued shares of
Preferred Stock and shall no longer be designated as Series A Preferred Stock.




[Remainder of Page Intentionally Left Blank]






8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed
this [____] day of [________] 2019.


ALNYLAM PHARMACEUTICALS, INC.
By:

Name:
Title:



:









--------------------------------------------------------------------------------






EXHIBIT B
NOTICES
(a)    If to the Investor:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel


with a copy to:
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Attention:     Alan Leeds, Esq.
Email: alan.leeds@morganlewis.com
Bryan Keighery, Esq.
Email: bryan.keighery@morganlewis.com


(b)    If to the Company:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, Massachusetts 02142
Attention: Legal Department


with a copy to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention:     Mitchell S. Bloom, Esq.
Email: mbloom@goodwinlaw.com
Gregg L. Katz, Esq.
Email: gkatz@goodwinlaw.com



